 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458Heritage Hall, E.P.I. Corporation and Kentucky La-borers District Council, Laborers International Union of North America, Local No. 575, AFLŒCIO and Richard T. Beck.  Cases 9ŒCAŒ33459Œ1Œ3Œ4Œ5, 9ŒCAŒ33522, and 9ŒCAŒ33658 March 6, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH On April 30, 1997, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The Respon-dent filed exceptions and a supporting brief,1 and the Charging Party filed a brief in response to the Respon-dent™s exceptions and brief, and a motion to strike.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions as modified below4 and to adopt the recommended Order as modified.5                                                                                                                                                        1 The Respondent has requested oral argument and the Charging Party has filed a response to the request.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has attached to the brief supporting its exceptions an order of the Kentucky Unemployment Insurance Commission, which was decided after the close of the hearing in this case.  Because the Respondent has never sought to include this order in the record, we grant the Charging Party™s motion to strike that attachment from the Respondent™s brief as it does not constitute record evidence as defined by Sec. 102.45(b) of the Board™s Rules and Regulations. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 Although the judge found that Alice Fink, the Respondent™s direc-tor of nursing, had unlawfully threatened, inter alia, the unit employees with the loss of holiday and vacation pay, he did not set forth any evi-dence to support finding this 8(a)(1) violation.   We find it unnecessary to pass on this allegation as it is cumulative in light of the judge™s addi-tional finding, fully supported by the evidence, that the Respondent™s Supervisor Linda Pilkington threatened an employee with the same reprisals. Regarding the judge™s finding that the Respondent violated Section 8(a)(1) by conducting its own election after the Union filed the initial unfair labor practice charge here blocking the Board election, we stress that under Struksnes Construction Co., 165 NLRB 1062 (1967), the Respondent was prohibited from lawfully conducting its own election while the Union™s election petition was pending even if the Respondent had complied with the procedural safeguards set forth in that case. Id. at 1063. 5 In accordance with Excel Container, Inc., 325 NLRB 17 (1997), we shall change the date in par. 2(e) of the judge™s recommended Order from December 7, 1996, to October 1, 1995, the approximate date of the first unfair labor practice. 1.  We agree with the judge that the Respondent™s li-censed practical nurses (LPNs) are not statutory supervi-sors.  Section 2(11) of the Act defines ﬁsupervisorﬂ as: [A]ny individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such ac-tion, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical na-ture, but requires the use of independent judgment. Because this provision is to be read in the disjunctive, any of these enumerated powers is sufficient to confer supervisory status.6  As the Supreme Court stated in NLRB v. Health Care & Retirement Corp. of America, 511 U.S. 571, 573Œ574 (1994): [T]he statute requires the resolution of three questions; and each must be answered in the affirmative if an em-ployee is to be deemed a supervisor.  First, does the employee have the authority to engage in 1 of the 12 listed activities?  Second, does the exercise of that au-thority require ﬁthe use of independent judgmentﬂ?  Third, does the employee hold the authority ﬁin the in-terest of the employerﬂ?7 The Board has long held that the burden of establish-ing the LPNs™ supervisory status, however, rests on the Respondent as the party asserting supervisory status.8  Further, the Respondent™s job description for the LPNs, stating in part that the LPNs ﬁsuperviseﬂ nursing assis-tants (NAs), is not dispositive of their status.  It is well settled that employees cannot be transformed into statu- 6 Telemundo de Puerto Rico, Inc. v. NLRB, 113 F.3d 270, 273 (1st Cir. 1997); Providence Hospital, 320 NLRB 717, 725 (1996), enfd. sub. nom. Providence Alaska Medical Center v. NLRB, 121 F.3d 548 (9th Cir. 1997). 7 See Schnurmacher Nursing Home v. NLRB, 214 F.3d 260, 264 (2d Cir. 2000), where the court noted that the third requirement was, as here, not in issue because the Court in Health Care & Retirement Corp., supra at 579Œ580, held that a nurse™s authority to direct less-skilled employees is exercised ‚in the interest of the employer™ rather than solely in the interests of patients. 8 Beverly Enterprises-Pennsylvania v. NLRB, 129 F.3d 1269, 1270 (D.C. Cir. 1997); Tucson Gas & Electric Co., 241 NLRB 181 (1979).  We recognize that this case arises in the Sixth Circuit, and that the Sixth Circuit Court of Appeals has disagreed with the Board on the issue of which party has the burden of proof in establishing supervisory status, and with the Board™s interpretation of the term ﬁindependent judgmentﬂ in Sec. 2(11).  We note, however, that the Supreme Court has recently granted certiorari in the case of Kentucky River Community Care v. NLRB, 193 F.3d 444 (6th Cir. 1999), cert. granted 121 S.Ct. 27 (2000), a case which raises these issues. 333 NLRB No. 63  HERITAGE HALL, E.P.I. CORP. 459tory supervisors merely by vesting them with the title or 
job description of supervisor.
9  The Respondent operates a nursing home in Law-
renceberg, Kentucky.  Top managers are Administrator 

Jennifer Steer, Director of Nursing Alice Fink, and 
Assistant Director of Nursing Julie Bibb Reynolds, who 

are all present at the facility from 8 a.m. until 5 p.m.  The 

Respondent operates skilled care, personal care, and in-
termediate care units.  During the Respondent™s daily 
three-shift operation, one registered nurse (RN) is usually 
assigned to the skilled care unit along with two nurses™ 
assistants (NAs) and one certified medication aide 
(CMA) for each of the three shifts (except no CMA 
works the third shift); the personal care unit is staffed by 
one nurse (RN or LPN), one or two NAs and one CMA
 on the first two shifts, with one nurse (RN or LPN) and 
one NA on the third shift; and the intermediate care unit 
is staffed by one nurse (RN or LPN), one CMA and three 
to four NAs on the first two sh
ifts, with one nurse (RN or 
LPN) and two or three NAs on the third shift.  The Re-

spondent has two charge nurses (CNs) who are responsi-
ble for the day and evening shifts,
10 while the night shift 
and weekend shifts operate without a charge nurse.  
When necessary, the CN is available at home to receive 
calls for directions from the nurse on duty during week-
ends and night shifts. The NA
s work on a schedule that 
nursing assistant Pointer prepares and they perform pa-
tient care duties according to a 
daily list of work assign-
ments made by Reynolds. 
Although the union™s election petition sought a unit 
that included the Respondent™s LPNs, the parties later 
entered into a stipulation to conduct an election in a unit 
that excluded the LPNs.
11  The unfair labor practice 
charges that the Union subsequently filed blocked that 

election.  The supervisory or employee status of the 
LPNs must be determined to decide whether or not the 
LPNs were statutory employees who were subjected to 
unfair labor practices. 
The Respondent contends that the LPNs possess three 
statutory indicia of supervisory status: they assign work 
to, responsibly direct, and discipline NAs. 
Assignment
:  The record fails to establish that the 
LPNs™ assignment authority over the NAs is anything 
                                                          
                                                           
9 Schnurmacher Nursing Home v. NLRB
, 214 F.3d at 266; 
T.K. Har-vin & Sons
, 316 NLRB 510, 530 (1995). 
10 The parties have agreed that the two registered nurses (RNs) who 
act as CNs are statutory supervisors. 
11 The unit consists of ﬁ[a]ll hourly employees, including janitors, 
housekeepers, nurses aides, dietar
y employees, maintenance employ-
ees, and laundry workers, employed by the Employer at its Lawrence-
burg, Kentucky facility . . . , [excl
uding] [a]ll office clerical employees, 
registered nurses, licensed practic
al nurses, professional employees, 
guards and supervisors as defined in the Act.ﬂ 
more than routine in nature.  NA Terry Pointer prepares 
the work schedules for NAs working the first two shifts 
according to the daily list of 
work assignments done by 
Assistant Director of Nursing Reynolds.  
As LPN Tyler testified: 
We have a ledger book that stayed at the blue nurse™s 
station. . . . [W]e go to the ledger book for the nursing 
assistants that Terrie Pointer has made out, and she had 
assigned . . . which nursing assistant™s there, what hall 
they™re working, and we just put it down on our paper 
so we know for our own reference who™s working with 
us.
12 There is no showing that even on the third shift and 
weekends the LPNs™ role in assigning work requires the 
exercise of any independent judgment.  Although LPNs 
may call substitute employees if NAs are absent from 
work, they have no authority to require or order off-duty 

employees to fill a particular shift.  The LPNs simply 
request volunteers to fill the v
acancy on the shift.  As the 
Eighth Circuit stated in 
Lynwood Health Care Center, 
Minnesota v. NLRB
, 148 F.3d 1042, 1047 (1998), ﬁseek-
ing off-duty volunteers to help out when the facility is 
short handedﬂ is insufficient to
 confer supervisory status. 
Therefore, we find that the LPNs™ assignment of the 
NAs™ work ﬁfalls short of the supervisory authority to 
assign contemplated by
 Section 2(11).ﬂ Id.
13   
Responsible Direction:  Contrary to the Respondent™s 
assertion, we conclude that the
 record is insufficient to 
establish that the LPNs responsibly direct the work per-
formed by NAs.  The judge found that, rather than re-
ceiving responsible instruction from an LPN, NAs ﬁap-
proach an LPN or an RN and make a request for their 
assistance or guidance.ﬂ
14  Tyler, as noted, testified that 
tasks are usually determined 
according to a list prepared 
by Reynolds.  As the First Circuit commented in 
Tele-mundo
, 113 F.3d at 274, ﬁthe mere
 fact that an employee 
gives other employees instructions from time to time 
does not in and of itself render him [or her] a supervisor 
under the Act.ﬂ  Here, the NAs™ jobs, as the judge 
stressed, require little training and skill.
15  For these rea-sons, we find that the LPNs™ direction of NAs™ work is a 
routine activity and thus does not require the exercise of 
 12 Judge™s decision: sec. II, par. 8. 
13 See Ten Broeck Commons
, 320 NLRB 806, 809Œ812 (1996) (au-
thority to assign limited by 
mandatory staffing schedule). 
14 Judge™s decision: sec. II, par. 9. 
15 Although the NAs™ job description is not in evidence, Tyler testi-
fied that the job duties of a nursing
 assistant consisted of: ﬁ[giving] 
showers, whirlpools, hands-on care with oral care, . . . bathing them, 
washing their hair, feeding them, gett
ing them up, getting them dressed, 
laying them back down for naps, pa
ssing ice, [and] making the beds 
up.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460independent judgment so as to warrant a finding of su-
pervisory status.
16  Discipline
:  There is no showing that any verbal coun-
selings and written reprimands issued by the LPNs have 

an adverse impact on the employees™ employment status.  
LPN Barbara Gail Tyler testified that she issued only two 
written warnings to NAs and that she then put them un-

der the door of Director of Nursing Fink™s office for fur-
ther investigation by Fink.  The record is silent regarding 
any subsequent developments with respect to the warn-
ings, including whether the wa
rnings were placed in the 
employees™ personnel
 files.  Essentially reportorial au-
thority is insufficient to confer Section 2(11) status.
17  Moreover, LPN Gerri Wilson testified that she was un-

aware that she possessed disciplinary authority until the 
Respondent told her to discipline any NAs who gathered 
to discuss the Union.
18  We also note that the LPNs™ au-
thority to send NAs home early for gross misconduct is 
routine in nature and that Reynolds could recall only one 
instance in which a nurse had done so.
19  Thus, we find 
the record
 insufficient to establish that the LPNs can dis-
cipline or effectively reco
mmend the discipline of the 
Respondent™s NAs.  
Accordingly, we conclude that the Respondent has not 
met its burden of showing that its LPNs are supervisors 

outside the protections of the Act. 
2.  The judge found that 
the Respondent violated Sec-
tion 8(a)(1) of the Act when its administrator, Jennifer 

Steer, informed the LPNs that they were supervisors and 
unable to vote in the election or engage in union activi-
ties.  The evidence shows, ho
wever, that although Steer 
and the Respondent™s other officials and agents told the 

LPNs that they could not vote in the election
, they did 
not state that they could not engage in union activities
.  Because the parties had stipulated to a bargaining unit 
that excluded the LPNs, it is 
clear that Steer and the oth-
ers, in making these statem
ents, accurately informed the 
LPNs of their voting status.  Although the comment that 

the LPNs were excluded by r
eason of supervisory status 
was incorrect, it did not constitute interference
 with the 
LPNs™ Section 7 rights.  We therefore reverse the judge 
and find that the Respondent did not act unlawfully in 
                                                          
                                                           
16 Ten Broeck Commons, supra at 811 (no exercise of independent 
judgment where LPNs™ direction li
mited to seeing that basic tasks 
determined by each patient™s long-te
rm care plan are properly done.) 
17 Ten Broeck Commons, supra at 812.  
Schnurmacher Nursing 
Home, 214 F.3d at 265Œ266; 
NLRB v. Provident Nursing Home
, 187 
F.3d 133, 147 (1st Cir. 1999). 
18 Such a directive from higher management does not constitute evi-
dence of independent judgment on the part of the LPNs in recommend-
ing or initiating discipline. 
 19 Provident Nursing Home, supra at 147. 
violation of Section 8(a)(1) through Steer™s statements.  
Accordingly, we dismiss this allegation of the complaint. 
3.  In adopting the judge™s finding that the Respondent 
unlawfully discharged empl
oyee Tyler on December 6, 
1995,
20 we conclude that, although the Respondent as-
serted other reasons for her discharge, the Respondent 

terminated Tyler because she refused to support its anti-
union campaign and to commit unfair labor practices in 
furtherance of the Respondent
™s cause.  Indeed, as the 
judge found, Director of Nursing Fink told Tyler at the 
time of her discharge, ﬁIf you don™t have enough back-
bone to support EPI [the Respondent], then you don™t 
need to be employed here anyway.ﬂ  The Respondent 
subjected Tyler to numerous unfair labor practices as it 
solicited her support for its antiunion campaign.  Thus, 
the judge found, and we agree, that the Respondent vio-
lated Section 8(a)(1) by threatening Tyler with discharge 
and the facility™s closure, by interrogating her, by identi-
fying union adherents and informing Tyler that their un-
ion activities were under surveillance, by repeatedly in-
structing Tyler to issue disciplinary warnings in order to 
retaliate against union supporters, as well as by telling 
Tyler, as noted, that she was discharged because she re-
fused to participate in the Respondent™s antiunion activi-

ties.  We also note that the Respondent never gave Tyler 
the opportunity to offer her version of the events that the 
Respondent asserted as the basis for her discharge.  
Based on 
Wright Line
,21 we find that the General Coun-
sel has demonstrated that Tyler declined the Respon-
dent™s persistent requests to support its antiunion cam-
paign, that the Respondent had animus towards her re-
fusal to commit unfair labor practice violations against 
union adherents, and that the Respondent™s subsequent 
discharge of Tyler was motivated by antiunion consid-
erations.   
We further conclude, as did the judge, that the Re-
spondent has failed to establish, in accordance with 
Wright Line
, that it would have discharged Tyler even in 
the absence of her protected activities.  In so concluding, 
we stress that the Respondent, in attempting to justify 
Tyler™s discharge, relied on evidence regarding her 
whereabouts on the evening th
at Tyler left work early 
purportedly to care for her si
ck daughter.  But that evi-
dence was not known to the Respondent at the time of 

the discharge.  For these reasons, we adopt the judge™s 
 20 All dates are in 1995, unless otherwise noted. 
21 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.,
 462 U.S. 393, 399Œ403 (1983).  
 HERITAGE HALL, E.P.I. CORP. 461finding that Tyler™s discharge violated Section 8(a)(3) 
and (1) of the Act.
22 4.  We also agree with th
e judge that employee Robin 
Ransdell™s discharge violated Section 8(a)(3) and (1) of 

the Act.  Noting that Ransdell was not a leading union 
activist, the judge found that the Respondent had be-
lieved that she was the Union™s ringleader on the night 

shift.  Thus, the evidence s
hows that, on December 4, 4 
days before the scheduled election,
23 Fink told Ransdell 
that she had heard that Ransdell was the ringleader for 
the Union.  After Ransdell denied that she was, Fink 
asked her to identify those employees who she thought 
would vote for the Union.  Ransdell refused to divulge 
this information.  The follo
wing day, December 5, Rans-
dell met with Administrator Steer in her office.  Steer 
said that she thought Ransdell supported the Union and 
accused her of trying to conve
rt other employees into 
union supporters.  It is clear, as the judge found, that the 
Respondent violated Section 8(
a)(1) during these conver-
sations by interrogating Ransdell about her union activi-

ties and those of other employees.  Ransdell™s discharge 

occurred the next day, on December 6, the day before the 
scheduled Board election. 
In defending its action, the Respondent presented as 
witnesses Ransdell™s fellow nursing assistants on the 

night shift, who each
 testified that she thought Ransdell 
had accused them of stealing $200 that Ransdell had left 
unattended in the Respondent™s breakroom and later dis-
covered missing.  These employees testified that they 
told Director of Nursing Fink that they were offended by 

Ransdell™s accusations and that they did not want to 
work with her.  The Respondent terminated Ransdell, 
who was a probationary employee.  Fink testified that 
she discharged Ransdell because she feared that Rans-
dell™s coworkers would quit, leaving numerous vacancies 
on the night shift that she would have difficulty filling. 
Applying 
Wright Line
, we find that the General Coun-
sel has met his burden of showing employer knowledge 
based on the Respondent™s asserted belief that Ransdell 
was the union ﬁringleaderﬂ on the third shift,
24 that the 
Respondent harbored animus towards Ransdell and the 
Union as demonstrated by its numerous unfair labor 
practices, and that the Respondent™s discharge of Rans-
                                                          
                                                           
22 Based on this finding, we find it unnecessary to consider the 
judge™s finding that Tyler™s discharg
e would have violated the Act even 
assuming that she was a statutory supervisor. 
23 The election was postponed on December 7 because the Union 
filed the initial unfair labor practice 
charge in this case, thereby block-
ing the election. 24 The Board and the courts have long held that when the General 
Counsel demonstrates that an employ
er suspects alleged discriminatees 
of union activities, the knowledge requi
rement is satisfied.  See, e.g., 
Turnbull Cone Baking Co. v. NLRB
, 778 F.2d 292, 296 (6th Cir. 1985). 
dell was motivated by its union animus. We particularly 
note that the timing of the discharge further supports the 
finding of a violation
, in that it occurred
 the day after the 
Respondent had unlawfully interrogated Ransdell on two 
successive days about her union activities and those of 
other employees.
25 We further conclude that the Respondent has failed to 
establish that it would have discharged Ransdell in the 
absence of her suspected union activities.  We stress that, 
as in Tyler™s case, the Respondent summarily discharged 
Ransdell without giving her an opportunity to deny that 
she had ignored Fink™s earlier instructions to her and 
accused other employees of 
stealing her money.  Al-
though the Respondent has argued that it lawfully de-

cided to terminate Ransdell as a probationary employee 
who created problems on the nigh
t shift, we note that the 
Respondent had previously  employed Ransdell for about 

a year in 1989, and that the Respondent had willingly 
rehired her in October 1995, based on its past experience 
with her work.  Furthermore, Director of Nursing Fink 
described Ransdell as a ﬁsuperb employee.ﬂ  Addition-
ally, because the evidence es
tablishes that the Respon-
dent seldom discharges any employees,
26 we believe that 
it is an unlikely coincidence 
that the Respondent would 
have lawfully discharged two employeesŠRansdell and 
TylerŠon the same day, when a union election was 
scheduled for 2 days later.  We further note that Fink 

decided to discharge Ransdell even though the particular 
employee whom Ransdell, based on information that the 
police had given her, allegedly had accused of stealing, 
told Fink that she would acc
ept an apology from Rans-
dell.  Although three other employees thought that Rans-
dell had implicitly accused them of this offense and in-
formed Fink that
 they would be uncomfortable working 
with Ransdell, there is no 
evidence that these employees 
led Fink to believe that they would quit if Fink did not 

discharge
 Ransdell.  The Responden
t™s purported justifi-
cation for the discharge is also refuted by
 evidence that, 
only 2 days before it terminated Ransdell, the Respon-

dent had approved Ransdell™s transfer from the nightshift 
to work a double shift on weekends that would have sig-
 25 See, e.g., 
Cal Western Transport
, 316 NLRB 222, 223 (1995) 
(employer violated Section 8(a)(3) an
d (1) by discharging an employee 
1 day after coercively interrogati
ng another employee about his union 
activities and by discharging a 
third employee 1 week later). 
26 For example, the evidence shows that the Respondent did not dis-
charge employee Dana Harrod even though she had received three 
written warnings for excessive absenteeism, including a final warning, 
and a second final warning for ﬁbeing dishonest,ﬂ leaving work early 
without permission, and failing to fo
llow her supervisor™s directions.  
By contrast, the Respondent immediat
ely discharged Tyler, purportedly 
for ﬁlying,ﬂ without affordin
g her any final warnings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462nificantly reduced her contac
ts with the employees who 
had complained about working with her. 
For all of these reasons, we conclude that the Respon-
dent seized on the events that followed Ransdell™s loss of 
her money as a reason to discharge an employee whom it 
considered a union ﬁringleade
r.ﬂ Thus, we agree with the 
judge that, under 
Wright Line
, the Respondent has not 
proven by a preponderance of
 the evidence that it would 
have discharged Ransdell in the absence of union consid-

erations.   Accordingly, we find that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act by discharging 
Ransdell.  
AMENDED CONCLUSION OF LAW 
Delete Conclusion of Law 3(a) and reletter the subse-
quent Conclusions of Law in paragraph 3, accordingly. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Heritage 
Hall, E.P.I. Corporation, Lawrenceberg, Kentucky, its 
officers, agents, successors, and assigns, shall take the 

action set forth in the Order as modified. 
1.  Delete paragraph 1(a) and reletter the subsequent 
paragraphs accordingly. 
2.  Substitute the following for paragraph 2(e). 
ﬁ(e) Within 14 days after service by Region 9, post at 
its various facilities copies of the attached notice marked 
ﬁAppendix.ﬂ
3  Copies of the notice, on forms provided by 
the Regional Director for Region 9, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent immediately on receipt and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the
 facil-ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since October 1, 
1995.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten our employees with dis-
charge and loss of employme
nt because of their union 
activity or expression of union support. 
WE WILL NOT prohibit our employees from distrib-
uting union literature in a nonwork area. 
WE WILL NOT prohibit our employees from entering 
the facility in retaliation for their union support. 
WE WILL NOT threaten our employees with closure 
of the facility, the loss of jobs, and with reprisals, such as 
loss of pay, loss of profit sharing, loss of holiday pay and 
vacations, and mandatory weekend work. 
WE WILL NOT engage in surveillance of our em-
ployees and their union activity. 
WE WILL NOT instruct our employees to issue disci-
plinary warnings because of other employees™ union ac-
tivities. 
WE WILL NOT inform our employees that they were 
discharged because they refused to engage in antiunion 

activities. 
WE WILL NOT interrogate and poll our employees 
about their union sympathies. 
WE WILL NOT discharge or suspend any employees 
because of their union support. 
WE WILL NOT discharge our employees because 
they refuse to engage in antiunion activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL offer Robin Ransdell and Barbara Gail Ty-
ler immediate and full reinstatement to their former jobs 

or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
 HERITAGE HALL, E.P.I. CORP. 463WE WILL make Robin Ransdell, Barbara Gail Tyler, 
and Brenda Norman whole for any loss of earnings and 
other benefits resulting from their discharges or suspen-
sion, less any net interim earnings, plus interest. 
WE WILL remove from our files any reference to the 
unlawful discharges and suspension and WE WILL no-
tify them in writing that this has been done and that the 
discharges and suspension will not be used against them 
in any way. 
HERITAGE HALL, E.P.I. CORPORATION 
  Mark G. Mehas, Esq
., for the General Counsel
. John Greenebaum, Esq
. and Walter Sales & Tom Williams, 
Esqs. (Ogdon, Newell & Welch), 
of Louisville, Kentucky, 
for the Respondent
. Irwin H. Cutler Jr., Esq. (Segal
, Isenberg, Sales, Stewart, Cut-
ler & Tillman
), of Louisville, Kentucky, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
KARL H. BUSCHMANN, Admini
strative Law Judge. This 
case was tried in Lexington, 
Kentucky, on April 30, May 1Œ2, 
and May 7Œ8, 1996, on a consolidat
ed complaint dated April 5, 1996.  The underlying charges were filed by the Union, Ken-
tucky Laborers™ District Council, Laborers™ International Union 
of North America, Local 575, AFLŒCIO, in Cases 9ŒCAŒ
33459Œ1,Œ3,Œ4,Œ5 on December 7, 12,
 13, 1995, and in Case 9Œ
CAŒ33658 on February 29, 1996, and by Richard T. Beck, an 
individual, in Case 9ŒCAŒ33522 
on January 1996, alleging that 
the Respondent violated Section 
8(a)(1), (3), and (4) of the 
National Labor Relations Act (the Act).  The issues raised by 
the complaint are whether the Company, Heritage Hall, E.P.I. 
Corporation, a health care institution within the meaning of 
Section 2(13) of the Act, had (a) threatened its employees with 
discharge, loss of jobs, and othe
r reprisals because of their un-
ion support; (b) coercively interrogated them about the Union; 
(c) created the impression of surveillance of their union activ-
ity; (d) instructed an employee to discipline others because of 
their union activities; (e) informed employees that they were 
supervisors to discourage them from their union support and 
otherwise restrained and coerced them because of the Union.  
Also at issue are whether the Respondent unlawfully suspended 
and refused to promote its employee Brenda Norman, refused 
to hire Richard Beck, and discharged two employeesŠBarbara 
Gail Tyler and Robin Ransdell. 
The Respondent™s answer admitte
d the jurisdictional aspects 
of the complaint and denied that the Respondent had engaged 
in the alleged unfair labor practices. 
On the entire record in this case, including my observation of 
the demeanor of the witnesses and after consideration of the 
briefs filed by the General Counsel, the Union, and the Re-
spondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, Heritage Hall, E.P.I. Corporation, is en-
gaged in the operation of a nursing home in Lawrenceberg, 
Kentucky, had gross revenues 
in excess of $100,000 and pur-chased goods valued in excess of $5000 directly from points 
outside the State.  The Company is admittedly an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and a health care institution within the mean-
ing of Section 2(13) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II.  BACKGROUND 
The Heritage Hall facility in Lawrenceberg, Kentucky, is a 
nursing home which in addition to its administrative personnel 

is staffed by registered nurses 
(RNs), licensed practical nurses 
(LPNs), certified medication aide
s (CMAs), certified nursing 
assistants (CNAs), and nursing assistants (NAs). 
The Union was contacted on September 27, 1995, by Heidi 
Stoeberl who had expressed an interest in being represented by 
a union.  On October 3 Paul 
Barrick, the Union™s business 
manager, met with about eight 
employees.  They signed union 
authorization cards and received additional cards for distribu-

tion to their coworkers.  The Union filed a petition for an elec-
tion to be held on December 8, 1995, seeking the representation 
of the Company™s nursing assist
ants, housekeepers, janitors, dietary employees, maintenanc
e employees, and laundry work-
ers (GC Exh. 13).  On Decemb
er 7, 1995, the Union blocked 
the election with charges that the Company had engaged in 

unfair labor practices. 
Even though the election set for December 8 was canceled, 
the Respondent proceeded to hold an election, referred to as a 
ﬁmockﬂ election.  The Respond
ent engaged in other conduct 
which is alleged as unlaw
ful as discussed below. 
The General Counsel presente
d 12 witnesses, including Jen-
nifer Steer, administrator of He
ritage Hall, Paul Barrick, the 
Union™s business agent, Richard Beck, organizer for the Union, 
employees Brenda Norman, Barbara Tyler, and Robin Rans-
dell, who were discharged or su
spended, and other present and 
past employees who testified about the conduct of John Snyder, 

the owner of the facility, Admini
strator Steer, Alice Fink, direc-tor of nursing, Julie Bibb Reynolds, assistant director of nurs-

ing, Linda Pilkington, charge 
nurse, and Tom Forshee and Judy 
Boggs labor consultants.  Test
ifying for the defense were 17 

witnesses, including the administrator, the director and assistant 
director of nursing, registered 
nurses, licensed practical nurses, 
nurses™ assistants (CNAs, CMAs), as well as a receptionist, and 
two outside employees.   
The consensus of the testimony is that the Respondent op-
posed the Union™s organizational attempt, that John Snyder 
made a speech to the employees about the Union, that the ad-
ministrators held numerous mee
tings with the staff about the 
Union, that Tyler and Ransde
ll were discharged, and that 
Brenda Norman did not work for about a week.  Also uncon-
tested is that Richard Beck wa
s not provided with an employ-
ment application by the receptionist. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464The initial issue is whether or not LPNs were supervisors 
within the meaning of the Act at Heritage Hall.  In 
Ten Broeck Commons, 320 NLRB 806 (1996), the Board held that LPNs 
are not supervisors.  The Respondent argues that unlike 
Ten 
Broeck
, Heritage Hall LPNs and RNs had the same responsi-
bilities with the authority to 
supervise CNAs, CMs, and NAs.  
The hierarchy consists of Jennifer Steer, administrator, Alice 
Fink, the director of nursing who 
is assisted by Julie Bibb Rey-
nolds, assistant director, who are present at the facility from 8 

a.m. to 5 p.m.  In addition, tw
o charge nurses cover the day and 
evening shifts, Mary Goodlett who works from 7 a.m. to 3 p.m. 
and Ted Kiser who is there from 3 p.m. to 11 p.m.  They gener-
ally oversee the operation and ar
e clearly available to provide 
directions to the staff.  During 
the three shifts, one RN is usu-
ally assigned to the skilled care unit and one or two nurses, an 
RN or LPN, are assigned to the other units.  In addition, there 
are 5 to 10 nursing assistants and 2 CNAs during the three 
shifts with the lowest number of staff during the nightshift.  
The record clearly shows that the LPNs and nursing aids are 
supervised by one of the two charge nurses during the day and 
evening shifts, while the nightshift operates without the pres-
ence of a charge nurse.  However, when necessary, the charge 
nurse is available at home to receive calls for directions from 
the nurse on duty during weekends or nightshifts.  Terri 
Pointer, a supervising nursing assistant, routinely prepares the 
schedules for the nursing aides on a weekly or biweekly basis, 
while the assistant director of nursing, Bibb Reynolds, prepares 
a list of patients as well as their required care and needs for the 
particular day.  This system es
tablishes the duties of the nursing 
aides and the needs of the patients on a daily basis.  The LPNs 
and RNs at Heritage Hall followed
 their own routine in the care 
of patients.  An LPN for example would perform the following 

duties (Tr. 290): 
 On aŠon an average day, the majority of the time 
when I was working, I would probably work skilledŠthe 
skilled unit, which I did a lot of tube feedings, minor skin 
tear treatments, admissions, sending people out with trans-
fers to doctor™s offices, or 
different nursing homes, or et 
cetera, and daily charting, ta
king doctor™s orders off. 
 The job duties of a nursing assistant was described as fol-
lows (Tr. 290):  They would do showers, whirlpools, hands-on care 
with oral care, you know, ba
thing them, washing their 
hair, feeding them, getting them up, getting them dressed, 
laying them back down for na
ps, passing ice, making the 
beds up, things like that. 
 As to whether an LPN gives instructions to the nursing assis-
tants, LPN Tyler testified that the assignments have been made 
(Tr. 291): 
 We have a ledger book that stayed at the blue nurse™s 
station.  And, like I had said before, I™m not for sure if it™s 
done weekly or biweekly, but when we come in the morn-
ingŠwhen the nurses come in the morning, we look at a 
shower list that Julie Bibb does, who is the assistant DON, 
and it™ll say who™s having a shower today. 
And then we take that, go to the ledger book for the 
nursing assistants that Terrie
 Pointer has made out, and 
she had assigned veryŠwhich 
nursing assistant™s there, 
what hall they™re working, and we just put it down on our 
paper so we know for our own reference who™s working 
with us.  Tyler also explained that aides who call in to report that they 
cannot report for work usually sp
eak to the charge nurse on 
duty or at night to ﬁwhoever ta
kes the callﬂ (Tr. 292).  While 
the RNs or LPNs were informed that they could ﬁwrite upﬂ 
aides, few exercised that authority.  For example, Gerri Wilson 
testified that she never exercised that authority.  The LPNs do 
not perform any duties relating to the employment of nursing 
assistants.  If, on a rare occasion, an LPN acts in that capacity, 
it is under the direct supervision of a charge nurse.  A nurse has 
the authority to send a nursing aid home for gross misconduct 
but this happens only rarely.  In
 short, LPNs generally worked 
in patient care on a higher skill 
level than the nursing aides.  
They in turn were assigned to 
their duties by a staffing coordi-
nator.  Instead of LPNs givi
ng directions or making assign-
ments, it is more common for nursing assistants to approach an 
LPN or an RN and make a request for their assistance or guid-
ance.  Under these circumstances it is clear that the LPNs were 
not supervisors within th
e meaning of the Act. 
III.  THE UNFAIR LABOR PRACTICES 
The record supports many of 
the allegations in the com-plaint.  Administrator Steer first learned about the union drive 
in the middle of October.  She met with Paul Barrick during the 
last week in October.  He informed her of his intention to or-
ganize the employees and to file a petition with the Board.  In 
his role as a minister, Barrick had enjoyed free access to the 
Home.  In a subsequent conversation with John Snyder, owner 
of Heritage Hall, Steer complained about Barrick™s role with 
the Union, his official capacity with OSHA, as well as his call-
ing to the ministry.  Snyder informed Barrick by letter of Octo-
ber 31, 1995, that, henceforth, he was ﬁprohibited from setting 
foot on Heritage Hall™s premisesﬂ 
(GC Exh. 14).  Steer testified 
that the union election caused tension among the employees, 
and that she told Brenda Norman not to report for work on the 
day of the election out of concern for her safety.  Norman was 
ultimately informed by management that she could return to 
work.  Steer also testified that Snyder decided to proceed with 
the election to be conducted by Attorney David Webb, even 
though the Board election had been canceled. 
Steer did not deny having made the statements attributed to 
her.  For example, during one of the meetings shortly after 
Thanksgiving, Steer told Gail Tyler and others (Tr. 314): 
 . . . that there was a facility in E-town, that a union had 
tried to come in and stayed in about a year, and that the 
Union wasn™t good for a healthcare facility, and before 
John Snyder would allow one to come in, they™d close the 
doors.  Shortly after Thanksgiving 1995 Steer conducted an anti-
union meeting with the staff a
nd made the following comments 
(Tr. 310Œ311): 
  HERITAGE HALL, E.P.I. CORP. 465And she went on to tell us that she had found some pamphlets in the break room over the weekend when she 
comeŠcome in to get the time 
cards.  And she wanted us 
to know that they were not allowed in the building, and 
that she had taken them and 
shredded them, and that we 
were not supposed to have them in there. 
And she also heard that there was an LPN that had 
signed a union card, and she was in there to tell us, she 
didn™t care if they were an LPN, and RN, a department 
head, that if we weren™t there to support EPI, then we 
would no longer have a position there. 
 During a subsequent meeting with Tyler, Steer said to her the 
following (Tr. 316): 
 And, she went on to tell me in the meeting that I was 
to watch the ringleaders of the Union that were trying to 
get the Union in. 
She stated their names, that I was to watch Heidi, I was 
to watch Brenda, I was to wa
tch Anna Harvey, I was to 
watch Shana Jackson, because they couldn™t get them out 
because of the Union, but if we would write them up and 
get these write-ups on them, that we had to prove a point, 
and we would get them out that way, and that would be le-
gal. I went on to tell Ms. Steer that she better watch what 
she™s doing, because she™s going to get into a lawsuit be-
cause the girls weren™t doing anything illegal, and that I 
wasn™t going to watch them 
do nothing, I was not going to 
write them up. 
 She went on to tell me that I was a good nurse, and that she 
would hate to lose me with EPI. . . .  
Gerri Wilson, another LPN had 
a similar conversation with 
Steer (Tr. 634): 
 We were told that they, 
meaning management, could 
not by law fire anyone who 
was prounion but that it was 
our job and our duty to monitor, eavesdrop, spy, whatever 

needed to be done to get these people out of the building. 
. . . . If they were to be in the break room for extended peri-
ods of time we were to write them up.  If they took ex-
tended lunches we were to write them up.  Whatever 
needed to be done to write them up. 
 On December 2, 1995, Heidi Stoeberl, the most prominent 
union supporter, went to Heritage Hall to pick up certain per-
sonal items.  Steer observed her doing this on her day off and 
told Stoeberl that she was prohibited to enter the facility until 

after the union™s stuff was fini
shed.  Other employees were 
permitted to enter the facility and Stoeberl had entered Heritage 

Hall on prior occasions.  Steer™s conduct was a clear reaction to 
the union activity. 
On December 5, 1995, as several employees were assembled 
in the breakroom, the employees 
were told that Fink or Steer 
wanted to speak with them indi
vidually.  Robin Ransdell volun-
teered and met with Steer in her office and the following con-
versation ensued (Tr. 582Œ83). 
 I just shook my head in agreement.  Then after she had 
asked me that, she said that she heard that I was for the un-
ion and that I was tryingŠshe asked if I was trying to con-
vert people for the union and I denied it and at that time 
she told me, you know, that™s all. 
 Based on the foregoing summary of the record, I find that the 
Respondent repeatedly violated 
Section 8(a)(1) of the Act as 
alleged in the complaint, Steer informed LPNs that they were 

supervisors and unable to vote or engage in union activities; she 
threatened employees with disc
harge or loss of employment 
because of their union activity; she created the impression that 

the employees™ union activities 
were under surveillance; she 
prohibited employees from distri
buting union literature in a 
nonwork area; she prohibited an employee from entering the 

facility in retaliation for her union activity, and she coercively 
interrogated an employee about her union activity. 
Gerri Wilson a private duty nurse
 who had worked for Heri-tage Hall testified that Alice Fink on several occasions made 
the same or similar statements.  In mid-October, Tom Forshee 
had a meeting with all the employ
ees.  He was introduced to the 
staff as the labor consultant and informed the group that RNs 
and LPNs were in charge positions
 and not able to vote in the union election.  Thereafter, Fink held meetings with the nurses™ 

staff virtually on a daily basi
s where it was emphasized that 
LPNs were unable to vote because they were considered charge 
nurses. 
Barbara Tyler and Alberta Burns recalled that in meetings in 
October, Fink stated that Snyder would close the doors of Heri-
tage Hall and shutdown the home
 if the Union were selected 
and that the Union had nothing to offer the employees. 
During a meeting with the third-shift nursing assistants about 
the skilled area of Heritage Hall, Fink commented that if the 

employees thought that things were bad now, they could expect 
a lot worse if the Union came in. 
In early December, prior to the election, Fink discussed 
weekend work with a nursing assistant, Shana Jackson, who had expressed her reluctance to work on weekends.  Fink said 
to ﬁkeep in the back of my mind that if the Union comes in [on 
election day], that my weekends would mean nothing and that 
she would no longer be assured of 
having certain weekends off.  
At about the same time, in early December, Fink said to Brenda 

Norman, a union activist, that John Snyder was going to in-
crease the bonuses, but, when he
 heard that employees were 
interested in a union, Snyder would not give them anything. 
On December 4, 1995, Fink spoke with Gail Tyler and said 
that she knew that an LPN had signed a union card.  In that connection, Fink also told her 
repeatedly that as LPN she was 
to watch the union ringleaders and to write them up and get 
them out.  Fink praised her as a nurse and said that she would 
hate to lose Tyler.  Stating that she was watching the ringlead-
ers including Brenda Norman, 
Heidi Stoeberl, Anna Harvey, 
and Shana Jackson, Fink said that she would get rid of one of 
them to prove her point.  Fink had urged Tyler as early as No-
vember 28 to write-up union activist, Heidi Stoeberl, for any 
reason but to write ﬁher ass upﬂ (Tr. 324Œ325).  At about 9 a.m. 
or 10 a.m. of December 4, Fink observed several employees in 

a patient™s room, she instructed
 Tyler as follows (Tr. 321): 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466She said I want you to go in there and see what they™re 
doing and if they™re there talking about the Union, you™re 
to write them up. 
 On the same day, December 
4, employee Robin Ransdell 
called Fink about an incident in the breakroom, reporting that 
$200 was missing from Ransdell™s 
purse.  During the telephone 
conversation Fink asked Ransde
ll whether she was a union 
ringleader.  Fink also requested
 that Ransdell inform her who 
among the employees would support the Union. 
On December 6, 1995, Fink discharged Tyler in connection 
with an incident involving her ill daughterŠas more fully de-

scribed below.  Fink observed that
 Tyler was upset and told her 
(Tr. 353):  ﬁIf you don™t have enough backbone to support EPI, 
then you don™t need to be employed here anyway.ﬂ  On the 
same day, 2 days before the election, the Respondent held a 
meeting with the employees abou
t the Union.  Brenda Norman, had several questions.  She asked,
 for example, if she would be 
treated any differently now that she was known to be for the 
Union.  Fink replied, ﬁwell, 
I haven™t treated you any differ-
ently up until now, have I, Brendaﬂ (Tr. 41).  On the following 
day, December 7, 1995, Fink walked up to employees Shana 
Jackson and Anna Harvey and said, ﬁI can™t believe Brenda 
. . . wait until I see her tomorrow, that little bitchﬂ and added 
that she would ﬁget herﬂ (Tr. 469). 
Fink also had a telephone conv
ersation with Dawn Mitchell on December 6 or 7.  Mitchell who had been employed for 
about a year as a CNA and expected a pay raise at that time 
testified that Fink told her that the union election (which had 
been blocked by the Union) would still be held but that the 
union representatives would not be present.  Fink also said that 
she could not give any pay raises because they were on hold 
until after the official election. 
On the basis of the record evidence, summarized above, I 
find that the Respondent  violated Section 8(a)(1) of the Act by 
the conduct of Alice Fink, one of
 the highest executives at the facility, by (a) threatening employees with closure of the facil-
ity, with the loss of jobs, with reprisals, including no more 
holiday pay or vacations, and mandatory weekend work; (b) 
coercively interrogating employees about their union activity; 
(c) engaging in surveillance of employees and their union ac-
tivities; (d) repeatedly instructing an employee to issue disci-
plinary warnings because of their union activities; (e) informing 
an employee that she was discharged because she refused to 
engage in antiunion activities; (f) and by threats of reprisals 
because of an employee™s expression of union support. 
The record also shows that Tom Forshee and Judy Boggs 
were hired as labor consultants,
 and, as agents of the Respon-
dent, had informed the LPNs that they could not vote in the 
union election.  Boggs met priv
ately with Tyler in October 
1995 in the conference room and introduced herself as an asso-

ciate of Forshee.  Boggs asked Tyler whether she had decided 
which way she should vote.  Boggs also asked Tyler ﬁwhich 
way did [she] think [t]he girls was going to vote.ﬂ  Tyler at-
tempted to leave, but Boggs insisted that she stay and asked 
ﬁwhy [she] thought the Union would benefit the girls if the 
Union came in thereﬂ (Tr. 303Œ304).  Steer momentarily par-
ticipated in the meeting and urged Tyler to do her best.  Under 

these conditions, the Respondent 
unlawfully interrogated Tyler. 
In early December 1995 Linda Pilkington, a charge nurse, 
and Anna Harvey worked together
 in a patient™s room.  Pilking-
ton spoke about the Union and li
sted by name several employ-
ees who were against the Union.  She also said that if the Union 
were selected by the employees, they would lose the profit 
sharing, holiday pay, and vacation pay.  Pilkington was a su-
pervisor.  The Respondent violated Section 8(a)(1) of the Act 
with threats that employees would loose there benefits.   
Alleged as a violation of Section 8(a)(1) was John Snyder™s 
speech to the employees on December 6, 1995.  The content of 
the speech was tape recorded and transcribed in the record.  
Although Snyder stated in pers
uasive language that he and 
SteerŠnot the UnionŠcan best take care of the employees™ 
problems, I am not convinced that
 these statements in the con-
text of the speech amounted to an unlawful promise of benefits 
to dissuade the employees from th
eir union support.  His speech 
was part of a vigorous antiunion campaign and expressed man-
agement™s opinion of the employee
s™ best interests.  I would 
dismiss this allegation in the complaint. 
Finally, the election which th
e Respondent conducted even 
though the official election was canceled, is alleged as an at-
tempt to poll the employees™ union sentiment.  On December 7 
when the Company was notified that the official election would 
be postponed because the Union ha
d filed unfair labor practice 
charges, Forshee urged the employees to proceed with the elec-

tion.  The Respondent hired a lawy
er, David Webb, to officiate.  
He followed the official procedures by posting a notice in the 

breakroom, by formally notifyi
ng the Union, and scheduling the election at the same time and place as originally scheduled.  

He used copies of a sample ballot and after counting the votes, 
posted the results that the Union was not voted in.  This proce-
dure did not comply with the established safeguards of 
Struksnes Construction Co., 165 NLRB 1062 (1967), particu-
larly the requirement that the employer has not engaged in un-
fair labor practices and free of a coercive atmosphere.  I accord-
ingly find that the allegation 
of unlawful polling is supported 
by the record. 
Brenda Norman 
Brenda Norman had been employed by Heritage Hall since 
December 13, 1993, as a CNA.  On December 7, 1995, 1 day 

before the Company held a union election, Alice Fink referred 
to Norman and said to Anna Ha
rvey and Shana Jackson (Tr. 59, 
469, 499):  ﬁI am going to get that little bitch tomorrow.ﬂ  Fink 
did not deny using the word ﬁbitchﬂ in reference to Norman 
because of her questions about the Union at the December 6 
meeting.  On December 8, 1995, Jennifer Steer told Norman 
that she was not to report for duty for reasons of safety.  Ac-
cording to Steer, the level of tension was high due to the union 
election.  Norman who had been 
heard about Fink™s threatening 
remark did not work for several days.  By letter of December 8, 

1995, addressed to Steer, Norman
 requested that she be in-
formed when she could return to work (GC Exh. 7).  By letter 
of December 12, 1995, Steer informed Norman that she could 
return for work immediately (GC Exh. 8).  As a result, Norman 
lost 5 days of work.  Although Norma was permitted to make 
 HERITAGE HALL, E.P.I. CORP. 467up the days missed, she declined because it  would have meant 
a full week of work without a weekend break (Tr. 164). 
Brenda Norman was a known union supporter who spoke up 
at an employee meeting on December 6, 1995.  Snyder had 
given an antiunion speech and Norman asked him if the Union 
was so bad why were they fighting so hard and putting up so 
much money to keep it out (Tr. 40).  She also asked openly if 
she and the other union activist would be treated differently as a 
result of her union support.  Fink replied, ﬁI haven™t treated you 
any differently up until now
, have I Brendaﬂ (Tr. 41). 
The Respondent concedes that Norman was an open union 
supporter but argues that the tensions were high because of the 
union election and that she could 
have made up the time she 
lost during the absence.  The record, however, is clear that Fink 
threatened Norman, because of her union support, that Norman was told to stay home because of the union election, and that 

she lost time as a result of the suspension.  The General Coun-
sel has clearly shown that the suspension was union related.  
The Respondent has failed to show that the suspension would 
have occurred even in the absence of the union activity by this 
employee.  
Wright Line, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  I 

accordingly find that the Respondent violated Section 8(a)(3) 
and (1) of the Act. 
The allegation of an 8(a)(4) vi
olation should be dismissed.  
The General Counsel has failed to establish a prima facie case 
that Norman™s promotion to a full-time job was denied because 
she gave testimony to the Board.  Moreover, the Respondent 
has shown that another employee, Sarina Burgin, received a 
higher evaluation by an outside
 organization and was therefore 
promoted instead of Norman. Robin Ransdell Robin Ransdell had worked 
for Heritage Hall in 1989 for 
about a year and was hired on 
October 6, 1995, as a nursing 
assistant.  On December 6, 1995, Ransdell was discharged even 
though her job performance was described by Fink as follows 
(Tr. 1236): 
 It was satisfactory.  She was not a bad employee.  She 
was a superb employee she did an adequate job as far as I 
was aware. 
 The Respondent argues that contrary to the allegations in the 
complaint, Ransdell™s discharg
e had nothing to do with her 
union activity, and that, in an
y case, Ransdell™s was not known 
to be a union activist.  It is true that Ransdell was not the most 
active union supporter.  But the Company believed that she was 
the ﬁring leader for the union on third shift.ﬂ  Ransdell had 
openly expressed her opinion at a gathering in the breakroom 
on third shift stating (Tr. 574Œ575):  ﬁI think a union would be 
good at Heritage Hall as far as management treats the employ-
ees.ﬂ 
In my view, the Respondent™s 
reasons for discharging Rans-dell involves a circuitous scenario
 with an implausible ending.  
On November 30, 1995, while assigned to the nightshift, Rans-
dell shared a letter from a family friend with Linda Earlywine, 
another employee, in the breakr
oom.  Ransdell also revealed that $200 was enclosed with the personal letter, and that the 
money was intended for her childr
en.  She left her purse con-
taining the letter and the money in the breakroom for the re-
mainder of her shift.  She went home and discovered the next 
morning that the money was mi
ssing.  Ransdell called Alice 
Fink to repeat the loss of the 
$200.  Fink advised her to report the matter to the police and to post a notice in the facility re-
questing that the money be return
ed ﬁwith no questions asked.ﬂ 
Ransdell followed the instruction.  She put up a note, she 
filed a report with the police and received information from the 
police that Judy Bowers, a fellow employee, was a likely sus-
pect.  Fink advised Ransdell not to
 disclose to anyone what the 
police had said.  Nevertheless, 
the secret got out and Judy 
Bowers felt unjustly accused.  
Other employees also took of-
fense.  Linda Bowman for example, testified that she also felt 
accused and tore down the note which Ransdell had posted. 
On December 4, 1995, Ransdell called Fink to inquire about 
her schedule and the missing money.  Fink informed her that 
she had approved Ransdell™s request for weekend work and also said that she was trying to collect some money to replace 
the loss for Ransdell™s children.  In that connection, Fink told 
Ransdell that she had heard that she was the ringleader for the 
Union.  Ransdell denied that 
rumor.  Fink then asked ﬁwho I 
thought would vote for the unionﬂ (Tr. 578). 
Two days later, on December 6, 1995, the assistant director 
of nursing, Julie Reynolds, told 
Ransdell to come to her office 
where Reynolds asked for her resignation.  Ransdell asked 
whether the decision had anything to do with the Union.  Rey-
nolds replied, no, and said, ﬁit™s just not working . . . and to see 
Mrs. Finkﬂ (Tr. 591).  On the ne
xt day, Fink spoke to Ransdell 
and explained that if she did not get rid of Ransdell, she would 

lose the entire third shift.  Ransdell then asked for an assign-
ment to a different shift, but Fink said that she had nothing for 
her. The record supports the Responde
nt™s version of the events 
that Ransdell™s coworkers resented her accusations and ex-
pressed a reluctance to work wi
th Ransdell.  Linda Earlywine, 
Judy Bowers, and Linda Bowman jointly went to meet with 
Fink, Bowman informed Fink that ﬁshe did not want to work 
with someone who would accuse me of being a thiefﬂ (Tr. 750).  
Earlywine testified that they told Fink that they ﬁdidn™t want to 
work with herﬂ (Tr. 775).  And Judy Bowers, the most ag-
grieved, testified that she did 
not recall telling Fink that she 
would refuse to work with Rans
dell.  Instead, she recalled say-
ing that, ﬁit would be hard for me to work with her directly, just 
like we were doingﬂ (Tr. 732).  Bowers also said that she would 
accept Ransdell™s apology.  According to Fink, Angela Ed-
wards also approached her expressing a similar sentiment about 
Ransdell.  Fink testified as follows about her decision for the 

discharge (Tr. 1183): 
 I make the determination that I was going to terminate 
Robin because she was probationary, she hadn™t been there 
but two months and all this 
problem was going to cost me 
some staff that had been there for several years. 
 In my consideration of Respondent™s true motive for Rans-
dell™s discharge, I am mindful of the numerous 8(a)(1) viola-

tions, including several threats of loss of jobs.  The timing of 
the discharge during the height of a union campaign is often a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468reliable indicator of an employ
er™s sentiment.  Although Rans-
dell was not a ringleader for the 
Union, management perceived 
her as one.  Ransdell also refused to comply with Fink™s sug-
gestion that she reveal the union sympathizers on third shift.  
Moreover, Fink may have hoped that appeasing the employees 
on the third shift who had turned against Ransdell would per-
suade them to management™s point of view during the union 
campaign.  Considering the evidence that the Respondent has 
rarely fired any of its employees in the past, I believe that the 
General Counsel has establishe
d a prima facie case that the 
Respondent discriminated agains
t Ransdell because of union 
considerations.  Whether or not
 the Respondent succeeded in 
showing that Ransdell would have lost her job even in the ab-
sence of any union consideration is
 a close question and, in my 
opinion, a true dual motive situation.  
Wright Line, supra 251 
NLRB 1083. Would the ordinary employer ignore a reported theft among 
the employees and tolerate the situation to get out of control 
and merely counsel the aggrieved employee, with the result that 
the employee ends up also losi
ng her job while a suspect re-
mains employed?  To be sure, the record supports the Respon-
dent™s argument that several em
ployees informed Fink of their 
reluctance to work with Ransde
ll.  One course of action would 
be to simply remove the aggrieved employee, but another, more 
plausible, way would be to make 
an effort to ascertain whether 
there was a theft and then to find the perpetrator.  During that 
time, Ransdell could have been r
eassigned to a different shift.  
A capable administrator like
 Alice Fink had a number of 
choices short of discharging an employee who was admittedly 
well regarded as an employee. 
 I believe that Fink would not 
have discharged Ransdell had it not been for the union cam-

paign.  I accordingly find that 
the Respondent failed to establish 
a defense to the General Counsel™s prima facie case of an 

unlawful discharge.   
Barbara Gail Taylor 
On December 6, 1995, 2 days before the union election, the 
Respondent discharged Barbara Ga
il Tyler, an LPN, almost 
simultaneously with the discharge of Ransdell.  Tyler had been 
employed there in 1988 and 1989 as a nursing assistant, she 
subsequently went to nursing 
school and became employed 
again in June 1995 as an LPN.
  According to the Respondent, 
Tyler functioned as a supervisor and is accordingly not pro-
tected by the Act.  The General Counsel and the Union argue 
that Tyler was not a supervisor, but
 even if she were considered 
to be one, she would be protec
ted under the circumstances here 
where the Company discharged her for refusing to engage in 
unfair labor practices. 
Fink testified that Tyler had 
a chronic absenteeism problem 
and had received two written wa
rnings.  However, the problems 
were not considered serious enough to keep her from complet-
ing her probationary period.  Her evaluation at the completion 
of the probationary period showed that she had ﬁgood nursing 
abilityﬂ (R. Exh. 3).  Fink testified that she fired Taylor after 
she heard about an episode involving her sick child and after 
she spoke to Administrator Steer explaining the reason as fol-
lows (Tr. 1206):  I don™t know if the lying was the ultimate thing or an-
other absence.  I think it was the combination that I 
couldn™t trust her and the fact that she was again missing 
and this time she lied to do it. 
 It began on December 5, 1995, when Tyler was scheduled to 
work a double shift from 7 a.m. to 11 p.m.  During the after-
noon, Tyler received a phone call from her husband reporting 
that their daughter Ashley was ill with a strep throat, that she 
was dehydrated and had received intravenous fluids.  Tyler 
promptly made an effort to fi
nd a replacement for her shift and 
spoke with several nurses infor
ming them that her daughter was 
being admitted to the hospital.
1  Vicki Vaught reluctantly 
agreed, so long as she would go 
home first to take care of some business.  She returned at 6:30 p.
m. and took over Tyler™s shift.  
Vaught testified that she soon found the ward in disarray and 
that she had to make up the work left for her by Tyler.  Vaught 
was angry and upset and wanted to
 talk to Tyler about the care 
of a patient.  She spoke to Fink who authorized her to call the 
hospital to locate Tyler.  Vaught called several hospitals but 
none reported that Tyler™s daughter had been admitted.  Vaught 
also called Tyler™s home but was 
unsuccessful in locating Tyler 
and concluded that Tyler had li
ed to her about the hospitaliza-
tion and testified as follows a
bout her own reaction (Tr. 808): 
 I don™t know I was dumbfounded because I had come 
to work for someone who had told me.  I guess a lie, ap-
parently a lie and here I was 
working my butt off. . . .  
 Vaught informed Fink, who advised her to prepare a written 
report (R. Exh. 9).  Based on this report and a similar report by 
Charge Nurse Goodlett, Fink di
scharged Tyler following a 
meeting on December 6, 1995, ﬁbecause of all the lies.ﬂ  Fink 
refused to hear Tyler™s side of the story even though it is undis-
puted that her child was actually ill. 
The real motive for the Company™s action, according to the 
General Counsel and the Union, 
was Tyler™s refusal to follow 
Fink™s instructions to write up union activists, to spy on them, 
to identify them, and to engage in antiunion conduct.  Tyler 
testified that she did not engage in any union activities, and that 
management had informed them that LPNs were supervisors, unable to participate in the uni
on election. Ma
nagement, how-
ever, attempted to involve Tyler in antiunion activities. 
Tyler testified that in a meeting with Tom Forshee and Judy 
Boggs, labor consultants employed by the Respondent, she was 
asked how the employees would 
vote in the scheduled union 
election.  At one point, when St
eer had briefly joined the meet-
ing, Tyler said that she would 
not answer any more questions 
about the Union because she was told that she could not vote 
for the Union.  Boggs told Tyler that she did not mean to pres-
sure her but that she wanted to know ﬁhow the girls was going to vote.ﬂ  Boggs also told her ﬁto get the facts straight about the 
Unionﬂ and that she should tell them ﬁthat the Union didn™t have anything to offer the girl
sﬂ (Tr. 306).  Tyler refused to 
cooperate and left the meeting. 
 Shortly after the meeting, Fink 
                                                          
 1 Although the record is somewhat unclear whether Tyler made a 
specific reference to the hospitaliza
tion of her daughter, the consensus 
of five or six witnesses is that Tyle
r referred to the need for an I.V. at 
the hospital.  HERITAGE HALL, E.P.I. CORP. 469approached her at the nurses™ station and said that she had 
heard from Steer that Tyler was 
upset about the meeting with 
the labor consultant and that 
she should realize that manage-
ment was doing this ﬁfor the good of the girls,ﬂ because John 
Snyder would close the doors down before he would allow the 
Union to come in.  Fink urged her to talk to the nursing assis-
tants ﬁand convince them not to have the Union come inﬂ (Tr. 
307).  Tyler responded that the em
ployees were adults and that 
she did not want to get involved. 
At a meeting after Thanksgiving 1995 Steer made a com-
ment about an LPN signing a uni
on card.  Thereafter, Tyler 
went to Steer™s office where the following conversation oc-
curred (Tr. 316): 
 And, she went on to tell me in the meeting that I was 
to watch the ringleaders of the Union that were trying to 
get the Union in. 
She stated their names, that I was to watch Heidi 
[Stoeberl], I was to watch Brenda, I was to watch Anna 
Harvey, I was to watch Shana Jackson, because they 
couldn™t get them out because of the Union, but if we 
would write them up and get th
ese write-ups on them, that 
we had to prove a point, and we could get them out that 

way, and that that would be legal. 
I went on to tell Ms. Steer that she better watch what 
she™s doing, because she™s going to get into a lawsuit be-
cause the girls weren™t doing anything illegal, and that I 
wasn™t going to watch them 
do nothing, I was not going to 
write them up. 
She went on to tell me that I was a good nurse, and 
that she would hate to lose me from EPI. . . .  
 Tyler testified that Fink repeat
edly urged her that she should 
watch the Union™s ringleaders, like Heidi Stoeberl, and write 
them up for minor incidents.  Tyler, however, made it clear that 
she refused to cooperate even if 
she were threatened because it 
was illegal for her to do that. 
On December 4, 1995, several 
nursing assistants were con-gregated in a particular patien
t™s room.  Fink asked Tyler about 
it and suggested that the Union™s ringleaders were there to-

gether talking about the Union.  Tyler checked the room and 
discovered that several aides were
 lifting a particularly heavy 
patient.  Tyler reported this to
 Fink, but Fink listened at the 
door for several minutes and then told Tyler (Tr. 323): 
 She said, ﬁI™m sick of this crap,ﬂ she said, ﬁyou write 
their ass up.ﬂ  And I said, ﬁAlice, they™re not doing any-
thing.ﬂ  And she said, ﬁYou heard what I said,ﬂ  She said, 
ﬁI told you to write them up, and I mean you write them 
up.ﬂ  Fink was particularly adamant about Heidi Stoeberl, who had 
started the union activity (Tr. 325): 
 And I walked back out, and Alice says, ﬁWell, you 
watch her,ﬂ she said, ﬁI want you to write her ass up.ﬂ  
And I said, ﬁAlice, I™m not writing her up.ﬂ  I said, ﬁIf you 
want her wrote up,ﬂ I said, ﬁyou write her up, I™m not do-
ing it.ﬂ  In spite of repeated instructions from management to disci-
pline the union activists, Tyler re
fused.  Her discharge on De-cember 6 in connection with her absence to take care of her 

daughter brings into focus the dual motive issue.  I find that the 
General Counsel has shown by a 
preponderance of the evidence 
that the true motive for Tyler™s
 discharge was her resistance to 
engage in antiunion activities a
nd her refusal to discriminate against union activists.  The episode based on Vaught™s com-
plaints provided management with
 the convenient excuse to 
retaliate against Tyler, I furthe
r find that the Respondent failed 
to show that Tyler would have been discharged even in the 
absence of union considerations, under the 
Wright Line de-fense. The record shows that management has refrained from firing 
its employees in the past, because the work is considered diffi-

cult and the jobs are difficult to fill with qualified individuals.  
The timing of the discharges, only 
2 days prior to the scheduled 
election, is an indication of ma
nagement™s real motivation.  
Moreover, Tyler was considered a good and competent nurse.  
This employee would not have b
een fired based on the slightly 
exaggerated report from nurse 
Vaught, who felt cheated when she could not locate Tyler™s ill child in one of the hospitals.  
She accused Tyler of lying but
 she herself played impostor 
when placing a second call to 
Tyler™s home and asking another 
employee to assume her role. 
A seasoned supervisor, like Fink
, would not have ignored a 
physician™s statement, and she w
ould not have refused to let the employee, Tyler, give her side of
 the story.  Tyler had generally 
acted like a responsible employee, faced with an ill daughter.  
She secured permission from ma
nagement to find a replace-ment for her shift, and she did not abandon her workstation 

until the substitute nurse arrived.  Nor did Tyler misrepresent 
her predicament.  Her child was ill and needed her mother™s 
attention.  And it seems of lit
tle practical consequence whether 
Tyler, a nurse, was able to handle the situation short of hospi-

talization.  Fink woul
d have acted differently, had it not been 
for Tyler™s refusals to cooperate
 with management.  Fink in so 
many words admitted it when she told Tyler (Tr. 353): 
 If you don™t have enough backbone to support EPI, 
then you don™t need to be employed here anyway. . . .  
 Even if Tyler were considered 
a supervisor within the mean-
ing of the Act, I find that her discharge violated the Act based 
upon the factual scenario outlined above. 
Tim Beck 
According to the complaint, 
the Respondent unlawfully re-
fused to consider Tim Beck for employment because of the 

Union.  Beck was a union organizer who was present at the 
facility on December 7, 1995, as 
he and five employees distrib-
uted union literature outside the entrance.  Beck went into the 
nursing home the next day on December 8, 1995, with Tyler 
who asked the receptionist, Mary Hagan, whether she could 
speak with Steer, Steer was unavailable, Tyler then requested 
her paycheck.  Hagan handed her the paycheck and Tyler and 
Beck left. 
On the following day, December 9, Beck had instructions 
from the Union to deliver a letter.  He visited the facility in the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470morning and testified as follows 
about his attempt to apply for a 
job (Tr. 542Œ543): 
 I asked the lady who was identified to me earlier as 
Ms. Hagan if Ms. Jennifer Steer was there.  She told me 
she was not.  I asked her if they were doing any hiring.  
She asked me for what.  And I asked her for, you know, 
maintenance, justŠjust anything. 
And she said nurses.  And my
 reply was, nurses only?  
She said yes.  I asked her if I could have an application. 
She said she could not give her one.  I asked herŠI 
produced an envelope, asked her if she would give that to 
Ms. Steer.  She said yes.  And I exited the building and 
left. 
 Beck admitted that at no time did he identify himself.  He did 
not know if management had observed his handbilling activity 
or otherwise knew him.  Indeed, he was unable to identify any-
one from management at that time.  Even though the record 
shows that the Respondent was looking for employees, the 
General Counsel has not shown th
at Beck was identified with 
the Union when the receptionist refused to hand him an 
application.  Moreover, Hagan re
fused to provide him with an 
application only after Beck had i
ndicated that he was interested 
in a maintenance job.  Under these circumstances, the record 

does not support the General Counsel™s argument that the 
Respondent discriminated against Beck because of his union 
affiliation.  I would therefore dismiss this allegation in the com-
plaint.                                                           
CONCLUSIONS OF LAW 
1.  The Respondent, Heritage 
Hall, E.P.I. Corporation, Law-
renceburg, Kentucky, is an em
ployer within the meaning of 
Section 2(2), (6), and (7) of the Act and a health care institution 

within the meaning of Section 2(13) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has violat
ed Section 8(a)(1) of the Act 
by 
(a) Informing its employees who 
were LPNs that they were 
supervisors and unable to vote in the union election. 
(b) Threatening employees with discharge and loss of em-
ployment because of their union activity or expression of union 
support. (c) Creating the impression that the employees™ union activi-
ties were under surveillance. 
(d) Prohibiting employees from distributing union literature 
in a nonwork area. 
(e) Prohibiting an employee from entering the facility in re-
taliation for her union activity. 
(f) Threatening employees with cl
osure of the facility, loss of 
jobs, and with reprisals such as 
loss of benefits, loss of pay, loss 
of profit sharing, loss of holiday pay and vacations, and manda-
tory weekend work. 
(g) Coercively interrogating employees about their union ac-
tivity. 
(h) Engaging in surveillance of employees and their union 
activities. 
(i) Repeatedly instructing employees to issue disciplinary 
warnings because of their union activities. 
(j) Informing an employee that she was discharged because 
she refused to engage in antiunion activities. 
(k) Interrogating and polling its employees about their union 
sympathies. 
4.  The Respondent violated Section 8(a)(1) and (3) of the 
Act by 
(a) Suspending its employee Br
enda Norman, because of her 
union support. (b) Discharging its employee Robin Ransdell because she 
was a suspected union activist, 
and discharging its employee 
Barbara Gail Tyler because she refused to engage in antiunion 

activities. 
6.  The unfair labor practices found to have been committed 
affect commerce within the meani
ng of Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has committed certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and, further,
 take certain affirmative action designed 
to effectuate the policies of the Act. 
I shall recommend that the Respondent remove warnings 
from the files of employees I have found to have unlawfully 

received those warnings from the Respondent, and that those 
who have been unlawfully susp
ended by the Respondent shall 
be made whole by the payment 
to them of backpay for those 
periods they were unlawfully 
suspended, with interest. 
I shall further recommend that employees who have been 
found in this decision to have been unlawfully discharged, shall 
be offered reinstatement to their 
former or substantially equiva-
lent positions with no loss in se
niority or other rights and privi-
leges, and that they shall be made whole for any losses in salary 
they may have suffered because 
of the discrimination against 
them by the payment to them of backpay computed in the man-
ner set forth in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Heritage Hall
, E.P.I. Corporation, Law-rence, Kentucky, their respective and its respective officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Informing its employees who are LPNs that they are su-
pervisors and unable to vote in the union election. 
(b) Threatening employees with discharge and loss of em-
ployment because of their union activity of expression of union 

support. (c) Creating the impression that the employees™ union activi-
ties are under surveillance. 
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 HERITAGE HALL, E.P.I. CORP. 471(d) Prohibiting employees from distributing union literature 
in a nonwork area. 
(e) Prohibiting an employee from entering the facility in re-
taliation for her union activity. 
(f) Threatening employees with cl
osure of the facility, loss of 
jobs, and with reprisals such as 
loss of benefits, loss of pay, loss 
of profit sharing, loss of holiday pay and vacations, and manda-
tory weekend work. 
(g) Coercively interrogating employees about their union ac-
tivity. 
(h) Engaging in surveillance of employees and their union 
activities. 
(i) Repeatedly instructing employees to issue disciplinary 
warnings because of their union activities. 
(j) Informing an employee that
 she was discharged because 
she refused to engage in antiunion activities. 
(k) Interrogating and polling its employees about their union 
sympathies. 
(l) Discharging or suspending any employees because of 
their union support. 
(m) Discharging employees because
 they refuse to engage in 
antiunion activities. 
(n) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date
 of the Order, offer Robin 
Ransdell and Barbara Gail Tyler full reinstatement to their for-
mer jobs or, if those positions no longer exist, to substantially 
equivalent positions without prejudice to their seniority or any 
other rights and privileges previously enjoyed. 
(b) Make Robin Ransdell, Barbara Gail Tyler, and Brenda 
Norman whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, as set forth 
in the remedy section of this decision. 
(c) Within 14 days from the date
 of this order, remove from its files any reference to employees™ unlawful discharges and 
suspension and within 3 days thereafter, notify them in writing 
that this has been done and that the discharges will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
Lawrenceburg, Kentucky facility copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material.  In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its expense, a copy of 
the notice to all current employ-
ees and former employ
ees employed by the Respondent at any 
time since December 7, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 